Citation Nr: 1139257	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  99-08 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for partial complex seizures.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The Veteran had active service from July 1989 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In July 2003 and in April 2007, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected partial complex seizures.  In light of Rice, this claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  Without good cause, the Veteran failed to report for several VA examinations in 2008 and 2009 scheduled for the purpose of determining the current nature and severity of his service-connected partial complex seizures.

2.  The competent evidence shows that, prior to November 7, 2005, the Veteran's partial complex seizures were manifested by a history of 3 reported (and uncharacterized) seizures within a one-year period.

3.  The competent evidence shows that, effective November 7, 2005, the Veteran's partial complex seizures were manifested by a history of grand mal seizures every 2 months with 5-6 total grand mal seizures per year.


CONCLUSION OF LAW

The criteria for an initial 80 percent rating, and no higher, effective November 7, 2005, for partial complex seizures have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.121, 4.122, 4.124a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for partial complex seizures is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  In March 2003, May 2007, August 2008, and in January 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, VA could not have provided the Veteran with pre-adjudication VCAA notice because the currently appealed rating decision issued in November 1998 was promulgated prior to the VCAA's enactment.  Because the Veteran's higher initial rating claim for a seizure disorder is being granted (at least in part) in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for partial complex seizures, and because the Veteran was fully informed of the evidence needed to substantiate his claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran was provided with VA examinations in October 1998, July 2000, and in October 2004 which addressed the nature and severity of his service-connected partial complex seizures.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes at the time although the Veteran asserted that his disability had worsened, thus necessitating a remand for a new examination.  

Pursuant to the Board's April 2007 remand, the Veteran was scheduled for updated VA examinations in August and December 2008 and in February and June 2009.  It appears that the Veteran has been incarcerated repeated for multiple lengthy periods of time during the pendency of this appeal.  Although all of the Veteran's dates of incarceration are not clear from a review of the record, it appears that he was incarcerated between February 2006 and February 2007 and may have been incarcerated as early as August 2005.  It also appears that he was released from prison in March 2008.  In any event, the Veteran did not report for VA examinations in August and December 2008 and in February and June 2009 and, with the exception of his periods of incarceration, has not shown good cause for his failure to report for any of them.  Letters from the RO dated in July 2008, May 2009, and in October 2009, as well as the January 2010 Supplemental Statement of the Case (SSOC), all informed him that failure to report for a scheduled VA examination may have adverse consequences, including the possible denial of his claim.  The letters from the RO also afforded the Veteran the opportunity to reschedule a VA examination but he failed to respond.  

The Veteran's service representative stated in an August 2011 Informal Hearing Presentation submitted directly to the Board that this claim should be remanded to obtain the VA examination notice letters because it was not clear from a review of the claims file whether they had been received by the Veteran.  A review of the claims file shows, however, that all of the notices for the Veteran's VA examinations in August and December 2008 and in February and June 2009 were mailed to him at his then-current mailing address of record (including at a work release program to which he was assigned as part of his prison sentence).  Copies of these notice letters were included in the claims file.  And none of these notices were returned to VA as undeliverable by the postal service.  Thus, the Board finds that a remand to attempt to obtain the VA examination notice letters is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim (as in this case), the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2011).  The Veteran also has an obligation to assist in the adjudication of his claim.  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for same. 38 C.F.R. § 3.326 (2011).  In view of the foregoing, and especially in light of the Board's decision to grant a higher initial 80 percent rating effective November 7, 2005, for the Veteran's service-connected partial complex seizures, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Veteran contends that his service-connected partial complex seizures are more disabling than currently evaluated.  He specifically contends that he experiences several major seizures a month.  He also specifically contends that his seizures have worsened significantly since his VA examination in July 2000.  He contends further that his seizures keep him from holding down a job.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected partial complex seizures currently are evaluated as 20 percent disabling effective June 2, 1998, under 38 C.F.R. § 4.124a, DC 8910 (grand mal epilepsy).  DC 8910 provides that grand mal epilepsy will be rated under the General Rating Formula for Major and Minor Epileptic Seizures ("General Rating Formula").  See 38 C.F.R. § 4.124a, DC 8910 (2011).

Under the General Rating Formula, a 20 percent rating is assigned for grand mal epilepsy with at least 1 major seizure in the last 2 years or at least 2 minor seizures in the last 6 months.  A 40 percent rating is assigned for grand mal epilepsy with at least 1 major seizure in the last 6 months or 2 in the last year or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is assigned for grand mal epilepsy averaging at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week.  An 80 percent rating is assigned for grand mal epilepsy averaging at least 1 major seizure in 3 months over the last year or more than 10 minor seizures weekly.  A maximum 100 percent rating is assigned for grand mal epilepsy averaging at least 1 major seizure per month over the last year.  Id.  Note (2) to the General Rating Formula provides that, in the presence of major and minor seizure, rate the predominating type.

The Board finds that the evidence supports assigning an initial 80 percent rating, and no higher, effective November 7, 2005, for the Veteran's service-connected partial complex seizures.  The competent evidence shows that, prior to November 7, 2005, the Veteran's service-connected partial complex seizures were manifested by a history of 3 reported (and uncharacterized) seizures within a one-year period (as seen on VA examination in October 1998).  The Veteran's service treatment records show that he was treated for seizures on several occasions during active service.  For example, in June 1997, the Veteran was put on a temporary physical profile for "syncopal/seizure episode" and was prohibited from driving, swimming alone, firearm use, or working with dangerous equipment.  This profile expired in December 1997.

On neurology consult in August 1997, the Veteran complained of 2 episodes, the first occurring in June 1997, when he felt dizzy for 24 hours, some loss of thoughts, "fell out," experienced significant post-ictal confusion for about 1 hour, "convulsions," and bit the inside of his mouth.  He also complained of another episode in mid-July when he passed out and fell to the ground and experienced oral trauma.  He complained further of continuing dizzy spells and multiple episodes of decreased attention.  The Veteran's magnetic resonance imaging (MRI) scan and electroencephalogram (EEG) were within normal limits.  The assessment was multiple spells consistent with complex partial seizures and at least 3 episodes with secondary generalization.  The Veteran was prescribed Tegratol.

On outpatient treatment in November 1997, the Veteran complained of seizures and "2 generalized spells."  His seizures had improved with Tegratol but he still had "intermittent staring spells."  The Veteran was advised to increase his Tegratol dose.

In December 1997, the Veteran reported that he had no symptoms of seizures on Tegratol although he recently had experienced aura with a recent illness and stopped taking his medication.  

In February 1998, the Veteran complained of a seizure episode the previous weekend when he had a possible seizure during sleep.  He reported that he felt "bad" prior to the seizure with decreased concentration.  He also reported that he had run out of his medication approximately1 week prior to this reported seizure.  

It appears that the Veteran was discharged following Medical Retention Board (MMRB) proceedings in January 1998 which determined that he was unsuitable for continued active service due to degenerative joint disease of the bilateral ankles.  At his separation physical examination in March 1998, the Veteran's history included seizures currently treated with Tegratol.  Neurological evaluation was normal.  The in-service examiner stated that the Veteran's seizures were "apparently well controlled" with Tegratol.  The Veteran was cleared medically for discharge from active service.  He also was approved for early retirement in June 1998 under the Special Separation Benefits (SSB) program.  

The post-service evidence also supports assigning a higher initial 80 percent rating effective November 7, 2005, for the Veteran's service-connected partial complex seizures.  Prior to that date, however, the competent post-service evidence shows that his seizures were not characterized as major or minor and occurred, at most, 3 times a year.  VA EEG taken in August 1997 was normal.  At that time, it was noted that the Veteran had experienced 1 witnessed seizure episode.  

On VA outpatient treatment in June 1998, no relevant complaints were noted.  The Veteran's history included seizure disorder which had been evaluated with MRI and computerized tomography (CT) scans "with no definite etiology."  The impressions included seizure disorder.

In August 1998, the Veteran complained of having a seizure at work the day before and falling about 10 feet.  He was treated at a private hospital.  He also complained of some lightheadedness.  He was alert and oriented.  His seizure was witnessed and involved loss of consciousness and incontinence.  Neurological examination was within normal limits.  The impressions included a seizure disorder with a recent seizure.

In September 1998, the Veteran complained that he had lost consciousness at work that day.  He reported a history of seizure disorder for 3 years.  He last seizure had occurred 11/2 months earlier when he fell off of a scaffold.  His seizure at work that day had been observed and he was post-ictal for about 30 minutes afterward.  Physical examination showed no lesions on the tongue, no carotid bruits, lungs clear to auscultation, and normal sinus rhythm.  The impression was seizure disorder.

In October 1998, the Veteran's complaints included a history of seizures.  He reported that his last seizure had occurred on September 10, 1998, and he was on Tegratol.  He did not know the cause of his seizures and worried about losing his job due to seizures.  He reported experiencing an aura of confusion 2-3 days prior to seizures.  Physical examination showed head, eyes, ears, nose, and throat (HEENT) were normal.  The assessment included seizure disorder.  The Veteran was advised to continue taking Tegratol.

VA CT scan of the Veteran's head taken in October 1998 was normal. 

On VA examination later in October 1998, the Veteran complained that he had been fired from his job as a construction worker the previous month "because he experienced two seizures on the job."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that his first seizure occurred in June 1997 when he experienced an episode of vertigo and confusion lasting for several minutes.  This episode recurred and was witnessed by others as a generalized tonic-clonic seizure with tongue biting.  He was confused post-ictally for 2 days.  There was a second convulsion 3-4 weeks later and he was started on Tegratol at that time.  He did not experience another seizure until December 1997 when he ran out of Tegratol and a third witnessed convulsion occurred.  He experienced a third convulsion in June 1998, a fourth in August 1998, and a fifth in September 1998 which was his last seizure.  He currently took 400 mg of Tegratol in the morning and 200 mg at night.  He denied any family history of epilepsy but had experienced several mild head injuries possibly with brief loss of consciousness but he had never been hospitalized for a head injury.  Neurological examination showed orientation times 4 with good recall, no aphasia, pupils equal, round, and reactive to light and accommodation, full extraocular movements and visual fields, no facial weakness or sensory loss, intact gag reflex, no tongue weakness, motor strength and tone within normal limits, no ataxia, intact sensation, and symmetrical reflexes.  The VA examiner stated that the etiology of the Veteran's seizure disorder "has never been determined."  He also stated that the Veteran "is compliant with treatment."  The impression was partial complex epilepsy with secondary generalization.

A review of private ambulance records dated on December 14, 1998, shows that an ambulance was called to a state unemployment office where an emergency medical technician (EMT) found the Veteran very cool and clammy and very confused.  According to bystanders, the Veteran fell backwards and struck his head on a solid floor.  He then started having a grand mal seizure.  The Veteran denied any history of seizures.  He was able to answer simple questions but was very lethargic.  He refused any treatment or transport to the emergency room (ER).  He was asked several times to go to the hospital.  He did not remember how he got to the unemployment office or if he drove there.  He was instructed not to drive by the EMT.  The Veteran then reported that he had a history of seizures and took Tegratol.  He also stated that he had missed 1 dose.  The EMT noted that the Veteran still was disoriented after 25 minutes and was released to the custody of the local police department.

On December 24, 1998, an ambulance was called to a private residence where the Veteran was seen standing in a back bedroom.  A bystander stated that the Veteran had experienced a grand mal seizure just prior to the arrival of the ambulance.  The Veteran appeared post-ictal, very disoriented, and possibly had been incontinent of urine (based on damp spots on his pants).  The Veteran adamantly denied having a seizure and stated that he did not feel well and wanted to go home and sleep.  He refused all treatment or transport to the ER.  He became more oriented while being examined by the EMT.  He was advised to seek medical attention as soon as possible.

On December 30, 1998, an ambulance was called to a private residence where the Veteran was found in a kitchen doorway and appeared disoriented.  The EMT noted that he had seen the Veteran "a couple of times in the past for [the] same thing."  The Veteran was oriented fully and refused treatment or transport to the ER.  The EMT advised the Veteran to go to his doctor and the Veteran said he would.

On VA outpatient treatment in February 1999, no relevant complaints were noted.  The Veteran reported a history of "mild epilepsy" during and after active service.  He reported that witnesses had described his first seizure in June 1997 as a "major seizure."  All diagnostic workup, including an echocardiogram (EKG), 2 EEG's, and an MRI scan, had been negative.  The Veteran also reported having several more seizures since service, including in July, August, November, and December 1998.  Each of his seizures was preceded by pressure and "confusion and stuff" which worsened until the seizure occurred and then the previous symptoms were resolved.  Each of his seizures lasted about 15 minutes, according to witnesses, and he was confused for 30-45 minutes after each seizure.  The Veteran was referred for neurology consult.

In April 1999, it was noted that the Veteran would be referred for another neurology consult.  A history of seizure-like episodes since June 1997 was noted.  It also was noted that the Veteran had experienced approximately 8 of these episodes, all but 1 in the presence of witnesses, which were "quite dramatic, lasting 15-20 minutes with clonic-tonic movements, and 'foaming at the mouth.'"  It was noted further that an in-service work up of this problem, including 2 EEG's, an EKG, and an MRI, "turned up no confirmatory data."

In an April 1999 treatment note included in the Veteran's VA treatment records, a VA clinician stated that the Veteran was being followed for suspected "pseudoseizure" and would be examined in the future for his "unproven seizure disorder."  The VA clinician noted that the Veteran had not kept the first follow-up neurology visit that had been arranged for him.

In a May 1999 treatment note, another VA clinician concluded that the Veteran "is causing delay" in evaluating his neurological problems "which he then blames on VA."  The Axis III assessment included "seizure disorder" of unknown etiology, possibly fictitious.

On VA outpatient treatment in July 1999, the Veteran complained of having a recent seizure when it was hot and he was "pouring sweat."  Physical examination showed a regular heart rate and rhythm.  The assessment included a history of seizure disorder.

The Veteran's SSA records, date-stamped as received by the RO in July 1999, show that he was awarded SSA disability benefits for, among other things, epilepsy.

In a November 1999 statement, the Veteran contended that he experienced several seizures a month.

In a September 1998 letter that was date-stamped as received by the RO in May 2000, the Veteran's wife stated that the Veteran had experienced seizures during active service in June 1997, March, July, and September 1998.  The Veteran also submitted numerous lay statements in May 2000 from witnesses who saw him experience seizures in 1998 and 1999.  

On VA examination in July 2000, the Veteran's complaints included seizures.  His prior history of seizures was noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  It was noted that the CT and MRI scans of the Veteran's brain had been non-diagnostic in the past.  The Veteran reported that he typically had 2 seizures in a single day about every 2 months.  His last seizure had occurred in May 2000.  Neurological examination showed full orientation, good recall, no aphasia, pupils equal, round, and reactive to light and accommodation, full extraocular movements and visual fields, no facial weakness, no sensory loss, intact gag reflex, no tongue weakness, motor strength and tone within normal limits, no ataxia, intact sensation, and symmetrical reflexes.  The impressions included partial complex epilepsy with secondary generalization and neurological examination within normal limits.

The Veteran submitted private treatment records in July 2000 in support of his claim.  A review of a private ambulance record dated in July 1998 and included in these records shows that he was transported to a private hospital ER after falling off of scaffolding while at work.  A co-worker stated that the Veteran had a seizing activity but did not lose consciousness when he fell.  It was noted that the Veteran had been complaining of dizziness on the day of his injury and the day before.  The Veteran reported that this same type of incident had occurred 1 year earlier while he had been on active service.  Physical examination showed he was oriented fully "with some confusion of what happened," normal pupils bilaterally, and verbal confusion.  After being treated at the ER, the discharge diagnosis was fall injury.

On VA outpatient treatment in October 2000, no relevant complaints were noted.  Physical examination was completely within normal limits.  The assessment included seizure.

In January 2001, no relevant complaints were noted.  A history of seizure disorder and grand mal epilepsy with tonic-clonic seizures was noted.  This problem had been diagnosed in 1997 while the Veteran was on active service.  An extensive workup, including EEG and MRI, had been negative.  The Veteran reported that he had seizures "now and then and he says they are brought about by stress."  His seizures lasted for a few minutes.  His wife described tonic-clonic jerking and he stopped breathing and became cyanotic during his seizures.  He also had 45 minutes of post-ictal confusion and some fatigue and muscle soreness.  Physical examination showed the Veteran was oriented fully "but he acts a little spaced out," pupils equal, round, and reactive to light and accommodation, a tachycardic but regular heart rate, and clear lungs.  The impressions included seizure disorder.

In April 2002, the Veteran reported that he thought his last seizure had been in November 2001 although he was not taking his Tegratol.  Physical examination was normal.  The assessment included epilepsy.

In October 2002, the Veteran stated that he was tolerating his medications well except for Tegratol which left a "funny taste" in his mouth and caused drowsiness.  Physical examination and the assessment were unchanged.  

In January 2004, the Veteran reported that his most recent seizure had occurred 6-8 months earlier but also described "spaced out spells which may be seizures."  Physical examination showed full orientation and a regular heart rate and rhythm.  The assessment included epilepsy.

On VA examination in October 2004, the Veteran complained of seizure activity 4 times a year with his most recent seizure 2 months earlier.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  His prior history of seizures beginning in 1997 was noted.  It also was noted that the Veteran could drive and perform his activities of daily living despite his seizure activity.  The Veteran stated that his seizure activity increased with fatigue and stress and decreased with Tegratol.  He did not keep a seizure diary.  Neurological examination showed pupils equal, round, and reactive to light and accommodation, extraocular movements intact, full orientation, intact cerebral function, cranial nerves, deep tendon reflexes, and sensation, no ataxia, a normal gait, and full strength.  The VA examiner stated that the Veteran had not taken his Tegratol.  This examiner also stated that the Veteran had a partial complex seizure disorder which did not impact on his employability because he was able to retain substantially gainful employment.  This examiner stated further that the Veteran could perform "many jobs that would not require driving or operating equipment.  This examiner concluded that the Veteran's seizure disorder was only mildly disabling.  The diagnosis was seizure disorder.

In a March 2005 statement, the Veteran contended that he experienced "grand mal seizures several times a month and am confused for several days before one happens and also confused for several days after one happens."  

The Board acknowledges the Veteran's assertions that his service-connected partial complex seizures are more disabling than currently evaluated.  The Board also acknowledges that the Veteran was treated for seizures beginning in 1997 during active service.  He also has asserted that the findings of the MMRB in January 1998 support his higher initial rating claim for partial complex seizures.  The competent evidence does not support his assertions that his service-connected partial complex seizures have worsened, at least prior to November 7, 2005, however.  It shows instead that, after he was diagnosed initially as having seizures with 3 episodes of seizure activity noted in August 1997, his seizures improved on Tegratol and no seizure activity was reported in December 1997.  The Veteran's January 1998 MMRB did not make any specific findings concerning his in-service partial complex seizures and recommended his discharge from active service based on his degenerative joint disease of the bilateral ankles.  The in-service examiner who completed the Veteran's March 1998 separation physical examination noted only that his seizures were well controlled with Tegratol. 

The Board observes that all of the Veteran's post-service VA diagnostic testing (MRI, CT, EEG, and EKG) has been normal repeatedly.  Although the Veteran has reported experiencing seizures several times a year since service, they have not been characterized as major or minor seizures by either his VA or private treating physicians.  For example, although several convulsions were reported on VA examination in October 1998, the VA clinician who saw the Veteran at that time did not indicate what type of seizures the Veteran had reported experiencing to him.  Neurological examination also was normal in October 1998.  Private ambulance records dated in December 1998 show that the Veteran refused treatment repeatedly for what the EMT's characterized as seizures or seizure activity.  The Veteran also denied having a seizure or any history of seizures when EMT's were called to treat him in December 1998.  In February 1999, the Veteran only reported a history of mild seizures and 1 major seizure occurring in June 1997 when he initially was diagnosed as having seizures during service.  He subsequently did not cooperate with VA's efforts to schedule him for a neurology consult.  Although the Veteran reported experiencing 2 seizures in 1 day every 2 months on July 2000 VA examination, his neurological examination was within normal limits.  He subsequently reported in April 2002 that his most recent seizure had been in November 2001 (or 4 months earlier).  He reported further in April 2002 that he had stopped taking Tegratol which suggests that his seizures had not worsened.  On VA examination in October 2004, the Veteran reported a history of seizures occurring only 4 times year.  Following neurological examination, which was within normal limits, the VA examiner concluded that the Veteran's service-connected partial complex seizures were only mildly disabling.  This examiner also concluded that the Veteran still was not taking his Tegratol which suggests again that his service-connected partial complex seizures had not worsened.  The competent evidence does not indicate that, prior to November 7, 2005, the Veteran experienced at least 1 major seizure in the previous 6 months or 2 in the previous year or averaged at least 5 to 8 minor seizures weekly (i.e., at least a 40 percent rating under DC 8910) such that an initial rating greater than 20 percent is warranted for this time period.  See 38 C.F.R. § 4.124a, DC 8910 (2011).  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to an initial rating greater than 20 percent prior to November 7, 2005, for partial complex seizures.  Thus, the Board finds that the criteria for an initial rating greater than 20 percent prior to November 7, 2005, for partial complex seizures are not met.  Id.

The Board also finds that the competent evidence supports assigning an initial 80 percent rating effective November 7, 2005, for the Veteran's service-connected partial complex seizures.  The competent evidence persuasively suggests that, since November 7, 2005, the Veteran's service-connected partial complex seizures have worsened significantly.  The evidence also indicates that the Veteran experiences up to 6 major (or grand mal) seizures a year.  For example, on VA outpatient treatment on November 7, 2005, it was noted that the Veteran's medical problems included epilepsy which was manifested by 1 grand mal seizure every 2 months 5-6 times a year (or a total of 6 grand mal seizures per year).  It was noted that the Veteran had not always been compliant with his medications.  Physical examination showed no facial asymmetry, intact extraocular movements and visual fields, pupils equal, round, and reactive to light and accommodation, a mid-line tongue and uvula, and a regular heart rate and rhythm.  Neurological examination showed a normal gait, grossly intact cranial nerves, no paralysis/fasciculation, equal sensation bilaterally, and good muscle strength and tone.  The VA examiner stated that the Veteran's seizure disorder was not controlled, with grand mal seizures occurring every 2 months (or a total of 6 grand mal seizures per year).  The Axis III diagnoses included grand mal seizures.  

In March 2007, the Veteran reported that he had been released from prison recently and had experienced 2 seizures in prison.  The assessment included epilepsy.  

The Board notes that the Veteran's seizures were characterized as grand mal (or major) seizures by the VA examiner who saw him on outpatient treatment on November 7, 2005.  This VA examiner also concluded that the Veteran's seizure disorder was manifested by up to 6 grand mal seizures per year.  The Veteran subsequently reported that, while incarcerated, he had experienced 2 seizures.  Unfortunately, the Veteran's seizures in prison were not characterized as major or minor seizures.  It also is not clear from a review of the record whether the Veteran received any medical care for these reported seizures while he was incarcerated.  As outlined above, the General Rating Formula provides an 80 percent rating for epilepsy averaging at least 1 major seizure in 3 months over the previous year (i.e., 4 major seizures in a 1-year period).  See 38 C.F.R. § 4.124a, DC 8910 (2011).  The competent evidence indicates that, since November 7, 2005, the Veteran experiences up to 6 major seizures per year; thus, he is entitled to an 80 percent rating effective November 7, 2005, for his service-connected partial complex seizures.  Id.  There is no competent evidence suggesting that, since November 7, 2005, the Veteran experiences at least 1 major seizure per month as is required for a 100 percent rating for partial complex seizures under DC 8910, however.  Id.  Nor has the Veteran identified or submitted any competent evidence which suggests that he experiences more than 6 major seizures per year since November 27, 2005.  As discussed above, evidence which could have been obtained from VA examinations scheduled in 2008 and 2009 could not be obtained because of the Veteran's failure to report for these examinations without good cause.  See 38 C.F.R. § 3.655.  Thus, the Board finds that the criteria for an initial 80 percent rating, and no higher, effective November 7, 2005, for the Veteran's service-connected partial complex seizures have been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected partial complex seizures.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected partial complex seizures are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected partial complex seizures.  This is especially true because the 80 percent rating currently assigned for the Veteran's partial complex seizures effective November 7, 2005, contemplates moderately severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has been unemployed since he was fired from a construction job in 1998 a few months after his discharge from active service.  He did not indicate, and the competent evidence does not show, that he was hospitalized frequently for his service-connected partial complex seizures.  And a TDIU claim has been inferred from a review of the claims file.  Accordingly, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial 80 percent rating, and no higher, effective November 7, 2005, for partial complex seizures is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran has contended that his service-connected partial complex seizures have interfered with his employability.  He specifically has contended that he was fired from his immediate post-service construction job in 1998 due to having seizures at work.  He also has contended that he has been unable to find employment since 1998 because of his continued seizures.  He has submitted statements from co-workers and his former work supervisor that his service-connected partial complex seizures have interfered with his employability.  Service connection also is in effect for degenerative joint disease of the left ankle and of the right ankle, hypertension, depressive disorder, and headaches.  Given the Board's decision to assign an initial 80 percent rating for the Veteran's service-connected partial complex seizures effective November 7, 2005, he currently meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2011).  The Board is precluded from assigning a TDIU in the first instance, however.  The Board also notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Because the Veteran has not been provided with an examination which addresses the impact of his service-connected disabilities on his employability, on remand, he should be scheduled for appropriate examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for partial complex seizures in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for an examination to determine the effects of his service-connected partial complex seizures, degenerative joint disease of the left ankle, degenerative joint disease of the right ankle, hypertension, depressive disorder, and headaches on his ability to obtain and maintain employment.  The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and to provide an opinion as to whether, following a review of the claims file and physical examination of the Veteran, the Veteran's service-connected disabilities, alone or in combination, render him unable to secure or follow a substantially gainful occupation (more than marginal employment).  The examiner should not consider the effects of age or the Veteran's non-service connected disabilities when providing the opinion.  A complete rationale must be provided for any opinion expressed.

3.  Thereafter, adjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


